DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 12/18/2020 has been received and will be entered.
Claim(s) 1-3 and 6-23 is/are pending.
Claim(s) 1 is/are currently amended.
Claim(s) 4-5 is/are acknowledged as cancelled.

Response to Arguments
Double Patenting
I. With respect to the provisional rejection of Claim(s) 1-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10-22 of copending Application No. 14/757,193 in view of: (i) US 2013/0018204 to Jeon, et al., the rejection was not traversed. (Remarks of 12/18/2020 at 6). The rejection is MAINTAINED, as updated below. 
Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 1-2 and 6-23 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0158513 to Zhamu, et al., as understood, the traversal relies on incorporated non-rejected dependent claims, Claims 4-5. This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of 1-2 and 6-23 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0158513 to Zhamu, et al. , as understood, the traversal relies on incorporated non-rejected dependent claims, Claims 4-5. This is persuasive. The rejection is WITHDRAWN.
III. With respect to the rejection of Claim(s) 1-23 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0158513 to Zhamu, et al. in view of: (i) US 2013/0018204 to Jeon, et al., the Remarks do not address the Jeon reference. (Remarks of 12/18/2020 at 7). It is assumed the Remarks intend to rely on amendments. This is persuasive. The rejection is WITHDRAWN. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

I. Claim(s) 1-3 and 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 10-22 of copending Application No. 14/757,193 in view of:
(i) US 2010/0055458 to Jang, et al.
(ii) US 2010/0055025 to Jang, et al.
(iii) US 2011/0159372 to Zhamu, et al.


The claims are essentially identical, but for the absence of the liquid phase oxidizing agent. These are taught in the prior art. The analysis below is incorporated herein, mutatis mutandis. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


I. Claim(s) 1-3 and 6-23 – or as stated below – is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0158513 to Zhamu, et al. in view of:
(i) US 2010/0055458 to Jang, et al.
(ii) US 2010/0055025 to Jang, et al.
(iii) US 2011/0159372 to Zhamu, et al.


With respect to Claim 1, this claim requires “a) mixing multiple particles of a graphitic material, and multiple particles of a solid carrier material to form a mixture in an impacting chamber of an energy impacting apparatus.” Zhamu teaches mixing graphitic material with solid carrier material. See e.g. (Zhamu 3: [0024], [0031]). The oxidizing liquid is “optional,” and is not addressed in this rejection. 
Claim 1 further requires “b) operating said energy impacting apparatus with a frequency and an intensity for a length of time sufficient for peeling off graphene sheets from said graphitic material and transferring said graphene sheets to surfaces of said solid carrier material particles to produce graphene-coated solid carrier particles inside said impacting chamber.” Zhamu teaches: “A preferred embodiment of the present invention is a method of directly mixing a graphitic material and a carrier material into an energy impacting device, such as a ball mill, and submitting the mixture to a sufficiently long treatment time to peel off graphene layers from the source graphitic material and transfer these graphene layers immediately to the carrier material surfaces.” (Zhang 3: [0024]). Coating of the carrier particles is taught. (Zhamu 3: [0034]). 
Claim 1 further requires “c) sequentially or concurrently oxidizing and separating said graphene sheets from said surfaces of said solid carrier material particles to produce said isolated graphene oxide sheets.” Graphene oxide is taught, which suggests oxidation. See e.g. (Zhamu 5: [0055]) (“The graphene produced can contain . . . oxidized graphene with less than 5% oxygen content by weight.”). Separating is taught. (Zhamu 5: [0058]). 
Claim 1 has been amended to recite “said step (c) comprises exposing said graphene sheets to an oxidizing medium, before, during or after the graphene sheets are separated from said solid carrier material particle surfaces, wherein said oxidizing medium is selected from an oxidizing gas or vapor, an oxidizing plasma, or an oxidizing liquid, wherein said oxidizing liquid is selected from a liquid comprising an oxidizer selected from H2O2, potassium permanganate, sodium permanganate, transition metal permanganate, sodium chlorate, potassium chlorate, or a combination thereof.” As discussed above, Zhamu teaches graphene oxide, which suggests exposure to an oxidizing medium. Zhamu teaches one of the claimed oxidizing species, potassium permanganate, but in the context of the prior art. (Zhamu 5: [0051]). Use of a known oxidizer (potassium permanganate) to achieve predictable results (graphene oxide) does not impart patentability. MPEP 2143. Alternatively or additionally, the other oxidizing mediums are old and known. Official notice is taken. In support of taking official notice, i.e. in making sure there is ample evidence on the record, the following is provided:
US 2010/0055458 to Jang, et al. – See (Jang ‘458, Claim 9) (“The material as set forth in claim 8 wherein said oxidation treatment comprises subjecting said pristine NGP material to an oxidizing agent selected from ozone, sulfonic vapor (SO3), an oxygen-containing gas, hydrogen peroxide vapor, nitric acid vapor, or a combination thereof.”)
US 2010/0055025 to Jang, et al. – See (Jang ‘025 6: [0125]) (“The step of preparing a graphite intercalation compound (GIC) or graphite oxide (GO) comprises subjecting the laminar graphite material to an acid and/or an oxidizer selected from sulfuric acid, nitric acid, carboxylic acid, sodium or potassium nitrate, KMnO4, sodium or potassium chlorate, hydrogen peroxide (H2O2
US 2011/0159372 to Zhamu, et al. – See (Zhamu [0068]) (“Graphite oxide may be prepared by dispersing or immersing a laminar graphite material (e.g., powder of natural flake graphite or synthetic graphite) in an oxidizing agent, typically a mixture of an intercalant (e.g., concentrated sulfuric acid) and an oxidant (e.g., nitric acid, hydrogen peroxide, sodium perchlorate, potassium permanganate) at a desired temperature (typically 0-70°C) for a sufficient length of time (typically 30 minutes to 5 days).”).
Use of a known oxidizers to achieve predictable results (graphene oxide) does not impart patentability. MPEP 2143.
As to Claim 2, impacting balls are taught. (Zhamu 2: [0020]).
As to Claim 6, the carrier materials are taught. (Zhamu 3: [0031]).
As to Claim 7, the carrier materials are taught. (Zhamu 3: [0031]).
As to Claim 8, the features are taught. See e.g. (Zhamu “Claim 6”). 
As to Claim 9, the removal techniques are taught. See e.g. (Zhamu “Claim 6”).
As to Claim 10, ultrasonication is taught. See e.g. (Zhamu 5: [0050]). 
As to Claim 11, the graphitc material is taught. See e.g. (Zhamu 2: [0021]). 
As to Claim 12, the apparatus is taught. See e.g. (Zhamu 3: [0032]).
As to Claim 13, the “never been previously exposed” language is taught. See e.g. (Zhamu 2: [0021]).
As to Claim 14, single-layer graphene oxide is taught. See e.g. (Zhamu 3: [0033]). 
As to Claim 15, 80% single-layer graphene oxide is taught. See e.g. (Zhamu 3: [0033]).
As to Claim 16, functionalization is taught. See e.g. (Zhamu 3: [0034] et seq.). 
As to Claim 17, the functional groups are taught. See e.g. (Zhamu 3: [0035]). 
Claim 18, the functional groups are taught. See e.g. (Zhamu 3: [0036]).
As to Claim 19, the functional groups are taught. See e.g. (Zhamu 4: [0038]).
As to Claim 20, the functional groups are taught. See e.g. (Zhamu 4: [0038]).
As to Claim 21, the functional groups are taught. See e.g. (Zhamu 4: [0039]).
As to Claim 22, the functional groups are taught. See e.g. (Zhamu 4: [0040]).
As to Claim 23, continuous operation is taught. See e.g. (Zhamu 6: [0065]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736